O’Connor, J.,
concurring.
{¶ 12} I write separately to emphasize the appellants’ duties and responsibilities under R.C. 3515.10. Although it is well established by the majority that “some effort” to have the hearing scheduled within 30 days is required, the majority does not address why appellants’ actions fell short.
{¶ 13} Appellants indeed prompted the court to schedule a hearing but failed to request that it be scheduled within the 30-day time limit. Just as it is a prosecutor’s duty to ensure that a trial date is set within the time constraints of the speedy-trial statutes, State v. Singer (1977), 50 Ohio St.2d 103, 4 O.O.3d 237, 362 N.E.2d 1216, it is a contestor’s duty to ensure that the scheduling of a requested hearing occurs within the court’s jurisdictional time limits.
{¶ 14} To provide promptness and certainty in our elections, responsibilities are imposed upon the parties contesting those elections. Appellants had a responsibility to act when their hearing was scheduled for January 15, 2004. That responsibility is not diminished because of their layperson status.